Citation Nr: 1619614	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  08-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for Bell's palsy, left facial incomplete paralysis, disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for carotid artery disease. 

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision

(The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) will be addressed in a separate decision.) 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  In that rating decision, the RO awarded service connection for Bell's palsy, left facial incomplete paralysis, and carotid artery disease, both as secondary to service-connected diabetes mellitus, and assigned a noncompensable and 10 percent evaluations, respectively.  The RO also denied a claim for increased rating for diabetes mellitus.  
The Veteran perfected appeals as to the denial of higher evaluations for his disabilities.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggested that the Veteran's service-connected diabetes mellitus and complications may have interfered with his ability to secure or follow a substantially gainful occupation.  See records associated with Social Security Administration disability benefit claim.  As such, a claim for entitlement to a TDIU is raised by the record and is thus properly before the Board.

As noted on the cover page, the Veteran's claim for entitlement to service connection for PTSD is the subject of a separate decision, as the Veteran's attorney has limited representation to that issue.  See 38 C.F.R. §§ 14.626, 14.631 (2015).  As such, separate decisions are required on these issues.

During the pendency of the appeal, the Veteran's claims folder was processed using electronic claims systems, Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the Veteran's claims. 

Initially, the Board observes that the Veteran's claims-file has accumulated a substantial quantity of documents, including written statements and medical records, some of which are in the Spanish language.  Some of these documents have been translated into the English language for the record, but a review of the claims-file reflects that many of Spanish documents still require translation.  On remand, all documents requiring translation from Spanish to English should be appropriately addressed.

A remand is also needed to ensure that all records of pertinent VA and private treatment for the Veteran's diabetes mellitus, carotid artery disease, and left facial incomplete paralysis have been obtained and associated with the claims folder.  Notably, a review of the record only contains pertinent VA primary and diabetic treatment records dated through May 2008.  While Virtual VA does contain his laboratory results from San Juan VA Medical Center dated through June 2014, none of the associated VA primary care or diabetic care records has been obtained.  

With regard to the issue of entitlement to a TDIU rating, since a favorable decision with regard to the issue of entitlement to service connection for PTSD in the other Board decision may impact the TDIU rating claim once a rating is assigned, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board therefore will defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the assigned evaluation for the now service-connected PTSD.  

The Board notes that an April 2006 RO rating decision denied entitlement to a TDIU.  In any event, as discussed in the introduction above pursuant to Rice, a claim for a TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  Subsequent to the April 2006 rating decision denying a TDIU, no development was taken by the RO with respect to his TDIU claim, and as such, while on remand, any further development deemed necessary must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Ensure that there are English language translations of record for all Spanish language documents in the Veteran's claims-file. 

2.  Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA and private medical records pertaining to treatment for his diabetes mellitus, carotid artery disease, and left facial paralysis. 

3. After completion of the above, review the evidence and undertake any additional development necessary, to include new examinations to evaluate the severity of the Veteran's disabilities if any additional relevant suggests a worsening of his disabilities.

4. Thereafter, ensure that all development outlined above is completed, and then readjudicate the claims on appeal.  If any of the claims remaining are denied, then issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




